Citation Nr: 0123009	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-11 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel





INTRODUCTION

The veteran had active service from November 1953 to November 
1955.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland Ohio (RO), which denied the benefit sought on 
appeal.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159).  This act and implementing regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.

In the present case, the veteran contends that she was 
treated at the Carlisle Army Hospital, in Pennsylvania, while 
in service and stationed at Ft. Ritchie MD, in November and 
December 1954.  With the exception of a November 1955 
separation examination, the veteran's service medical records 
are not currently of record, despite attempts by the RO to 
obtain them.  It appears that the veteran's service medical 
records were destroyed at the 1973 fire at the National 
Personnel Records Center (NPRC), and that attempts to 
reconstruct them have been unsuccessful.  A memorandum dated 
in June 1998 contained in the file indicates that the RO 
determined that any further efforts to obtain service medical 
records would be futile.  

In September 2000, the RO made an attempt to obtain secondary 
records such as records from the Surgeon General's Office 
(SGO) and Morning Reports.  The response states that the 
issue has been investigated, but that the veteran's records 
cannot be reconstructed due to fire damage.  However, the 
1973 fire at the NPRC should not have affected either SGO 
records since those records were located after that date, and 
it is not clear whether unit Morning Reports were maintained 
in the area involved in the fire.  As such, the Board is not 
convinced at this point that efforts to assist the veteran in 
obtaining these government records to substantiate her claim 
would be futile.  See 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)) 
("VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile. Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.")

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
indicate below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the VCAA.

2.  The RO should request Morning Reports 
for WAC Detachment 9422, TU JCA, 5th Army 
Area, Ft. Ritchie, MD, for November and 
December 1954.  Care should be taken to 
use the name the veteran used during 
service and her service number in 
requesting these records.  The RO should 
also request SGO records pertaining to 
the veteran for the two week 
hospitalization she reports she had in 
the November/December 1954 time frame at 
the Carlisle Army Hospital.  

3.  After the development requested above 
has been completed, the RO should 
consider whether a further examination of 
the veteran's feet is necessary.  In this 
regard, the RO should determine whether 
the evidence establishes that the veteran 
suffered an event, injury or disease in 
service, and if so, whether the record 
contains sufficient competent medical 
evidence as to the etiology of any 
current disorder of the feet to decide 
the claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




